DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/942,914 filed 07/30/2020 by Shunsuke Ikeda, Shinichi Kimura, and Yukio Karasawa.  
Claims 1-15 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIGASHINO (US 2011/0027632 A1) in view of JANG (US 2010/0112419 A1).
With respect to claim 1.  HIGASHINO teaches a battery pack and a vehicle mounted battery pack (paragraphs 0007-0008).  There is a battery pack 10 which includes a cooling air flow 21 inside the battery pack (paragraph 0073).  The module is formed from a plurality of stacked cells 30 (paragraph 0073).  There is further a battery module 40 and a gas exhaust duct 60 (paragraph 0073).  The duct 60 may be arranged on an upper side of the battery pack 10 (paragraph 0073).  The battery pack 10 has a cooling air flow passage 20 and a gas exhaust duct 60 (paragraph 0074).  The battery module unit is formed from a plurality of arranged battery modules 40, each battery modules include a plurality of cells 30 housed in a case 41 (paragraph 0074).  Each cell 30 is provided with a valve member 34 that allows gas 61 generated inside the cell to be released (paragraph 0074).  The cooling air flow passage 20 is formed along an outer surface of the case 41 of the battery module 40, and the cooling air flow 21 flows along the cooling air flow passage 20 (paragraph 0074).  The gas exhaust duct 60 forms a gas exhaust passage, the duct 60 takes in the gas 61 released in the case 41 from the cell 30, this gas is then exhausted from the battery module through the gas exhaust duct 60 (paragraph 0074).  The gas exhaust duct 60 extends in the arrangement direction of the battery module, while being contiguous with the module (paragraph 0074).  The gas exhaust duct 60 is provided with gas inlets 62 and at least one intake 63 (paragraph 0074).  The gas inlet 62 communicates with a gas release or emission hole 42 that is formed in the case 41 (paragraph 0074).  The air intake 63 serves to take in the cooling air flow 21 (paragraph 0074).                
The air intake 63, the exhaust duct 60 and cooling air flow passage 20 is then taken to be the claimed battery-cooling-air channel.  The duct 60 then includes an air intake 63 that serves to take in the cooling air flow 21, and opens toward the cooling air flow passage 20 (paragraph 0074).  The gas inlet 62 communicates with the gas release or emission hole 42 (paragraph 0074).  The gas inlet 62 is taken to be the claimed fume exhaust channel.  The case 41 is provided with the gas emission hole 42 for emitting or releasing the gas 61 (paragraph 0086).  The valve member 34 allows the gas 61 generated inside the cell to be released when the gas reaches a certain pressure (paragraph 0085).  The valve member 34 is provided in a position where the pair of laminated films are heat sealed (paragraph 0085).  The valve member 34 releases the gas from the cell by opening a heat sealed part of the laminated films when the gas generated inside the cell reaches a certain pressure (paragraph 0085).  The valve member 34 then is taken to be the claimed fume-ventilation restricting unit.  As seen in Figures 2 and 3, the valve member 34 and emission hole 42 are located at the merging cite with the exhaust duct 60.  
There is the gas inlet 62 may then have an attachable sensor 66 for detecting temperature of the cell 30 (paragraph 0116).  The sensor 66 may be a thermistor and is inserted and stuck into the gas emission holes 42 of the case so that it contacts or is close to the cell 30 (paragraph 0116).  The cooling air flow is supplied through an air blower 16 (paragraph 0075).  There is then a battery controller 103 that is configured to control the blower fan 100 and 16 (paragraph 0126).  
HIGASHINO teaches a battery controller that operates the blower fan in the battery pack (paragraph 0129).  Further HIGASHINO teaches the use of the temperature sensor (paragraph 0116).  However, HIGASHINO does not explicitly teach that the controller is configured to increase an air volume of the blower on a basis of the temperature detected by the temperature sensor.  
JANG teaches a device for controlling the temperature of batteries for electric vehicles (paragraph 0033).  The system includes batteries 11, tray 12, cooling fan 13, switch 15, battery controller 16, temperature sensor 17, and a controller (paragraph 0033).  The cooling fan 13 is in the exhaust port of the battery tray and discharges heat (paragraph 0035).  The cooling fan 13 is configured to discharge heat to the outside via a starting switch and battery controller 16 (paragraph 0036).  The battery controller 16 causes power to be supplied to the cooling fan 13 by operation of the relay according to the temperature in the battery tray (paragraph 0038).  The temperature sensor 17 is mounted in the battery tray, and detects and outputs the temperature in the tray (paragraph 0039).  The temperature sensor transmits the temperature in the battery tray to the controller (paragraph 0040).  The battery controller is configured to supply power to the cooling fan in response to the detection signal of the temperature sensor (paragraph 0041).  Such a temperature control device enables the battery controller 16 to maintain an appropriate temperature in response to the detection signal from the temperature sensor (paragraph 0048).  For example if it is determined that the temperature received from the temperature sensor is equal to or greater than a predetermined temperature, the controller controls the f unction of the fan (paragraph 0050).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to have the controller of HIGASHINO control the fan in response to the detected temperature of the battery cells as taught by JANG, as JANG teaches that such a control method is beneficial in order to maintain the appropriate temperature of the battery cells (JANG paragraph 0048).  
With respect to claim 9.  HIGASHINO teaches the sensor 66 is for detecting the temperature of the cell (paragraph 0116).  

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIGASHINO (US 2011/0027632 A1) in view of JANG (US 2010/0112419 A1) as applied to claim 1 above, and further in view of MATSUNO (US 5,937,664).
Claim 2 is dependent upon claim 1, which is rejected above under 35 U.S.C. 103 in view of HIGASHINO and JANG.  Neither HIGASHINO nor JANG explicitly teaches a switching damper for switching a vehicle compartment air conditions between an inside air circulation and outside air circulation state.  
MATSUNO teaches a vehicle use battery cooling system for cooling a battery mounted in a vehicle (abstract).  The vehicle 10 is provided with an air conditioner 16 for air conditioning a vehicle compartment, a battery chamber 18, and a cooling apparatus 20 for cooling the batteries in the battery chamber (column 8 lines 17-25).  There is further included at least changeover dampers 36 (column 8 lines 35-38).  The dampers 36 have an inside air recirculation mode in which air inside the vehicle compartment is introduced into the air conditioning duct (column 8 lines 44-47).  here is then an outside air introducing mode in which air outside is introduced into the air conditioning duct (column 8 lines 45-49).  The air conditioner is provided with a controller, and the changeover dampers are connected to the air conditioner controller (column 8 lines 63-67).  Further there is an outside air introducing mode or an inside air recirculation mode (column 9 lines 1-8).  The batteries are provided in the battery chamber and are adapted to be cooled by the air inside the vehicle compartment (column 9 lines 52-54).  The air after cooling the batteries is adapted to be returned to the interior of the vehicle compartment by control of the damper 70, and is adapted to be exhausted to outside the vehicle by control of the damper 70 (column 9 lines 53-61).  The cooling apparatus then is capable of selecting between a recirculation mode in which cooling air is recirculated by means of the damper 70, and an exhaust mode in which the cooling air is exhausted to the outside of the vehicle (column 9 lines 62-66).  When the battery temperature has been determined to exceed a predetermined value, a determination is made that an abnormality has occurred int the battery, and the operation mode proceeds to a forced cooling mode (column 15 lines 15-22).  In the forced cooling mode, the damper 70 is controlled so that the mode is shifted to an outside air introduction mode (column 15 lines 23-29).  Consequently the air condition operates in the outside air conditioning mode, and the cooling apparatus is capable of cooling the batteries with the maximum cooling capabilities (column 15 lines 30-34).  The battery temperature is taken to be measured by a sensor (column 16 lines 20-26).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to including the switching damper for a vehicle compartment air conditioner state as taught by MATSUNO for the vehicle battery system of HIGASHINO, as MATSUNO teaches that such a damper and modes will help control the temperature of the battery cell, such by maximizing the cooling capabilities (MATSUNO column 15 lines 30-34).  
With respect to claim 10.  HIGASHINO teaches the sensor 66 is for detecting the temperature of the cell (paragraph 0116).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIGASHINO (US 2011/0027632 A1) in view of JANG (US 2010/0112419 A1) as applied to claim 1 above, and further in view of MARDALL (US 2012/0237803 A1).
Claim 3 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of HIGASHINO and JANG.  HIGASHINO teaches the valve member is formed by an opening of the heat sealed part of the laminated films, based on an increase in pressure (paragraph 0102).  HIGASHINO does not explicitly teach that the fume-ventilation restricting unit comprises a film to be melted by contact with the fumes.
MARDALL teaches a thermal management system that minimizes the effects of the thermal runaway within a battery pack (abstract).  The battery venting assembly comprises an exhaust port and a valve retention plate which covers the exhaust port (paragraph 0008).  The valve retention plate is configured to unseal the exhaust port as hot gas passes through the plate during the thermal runaway of the batteries (paragraph 0009).  The valve retention plate is fabricated from a plastic material that melts as the hot gas passes through the retention plate during thermal runaway (paragraph 0009).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the valve retention plate that is configured to melt in the event of thermal runaway for the heat sealed laminated films of HIGASHINO, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIGASHINO (US 2011/0027632 A1) in view of JANG (US 2010/0112419 A1) and MATSUNO (US 5,937,664) as applied to claim 2 above, and further in view of MARDALL (US 2012/0237803 A1).
Claim 3 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of HIGASHINO, JANG, and MATSUNO.  HIGASHINO teaches the valve member is formed by an opening of the heat sealed part of the laminated films, based on an increase in pressure (paragraph 0102).  HIGASHINO does not explicitly teach that the fume-ventilation restricting unit comprises a film to be melted by contact with the fumes.
MARDALL teaches a thermal management system that minimizes the effects of the thermal runaway within a battery pack (abstract).  The battery venting assembly comprises an exhaust port and a valve retention plate which covers the exhaust port (paragraph 0008).  The valve retention plate is configured to unseal the exhaust port as hot gas passes through the plate during the thermal runaway of the batteries (paragraph 0009).  The valve retention plate is fabricated from a plastic material that melts as the hot gas passes through the retention plate during thermal runaway (paragraph 0009).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the valve retention plate that is configured to melt in the event of thermal runaway for the heat sealed laminated films of HIGASHINO, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  

Claim(s) 5, 7, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIGASHINO (US 2011/0027632 A1) in view of JANG (US 2010/0112419 A1) as applied to claim 1 above, and further in view of YODA (US 2009/0257190 A1).
Claim 5 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of HIGASHINO and JANG.  However, neither HIGASHINO nor JANG explicitly teaches an end of the cooling channel discharges the cooling air above a floor of the vehicle.  
YODA teaches a cooling structure for an electrical storage device that includes a battery, an exhaust path, a circulation path, and is connected to the inside of a vehicle compartment (abstract).  Such a system allows for the suppression of an increase in temperature and decrease in inner pressure inside the vehicle compartment (abstract).  Having the cooling structure of the battery be parallel with the in compartment of the vehicle decrease in inner pressure inside the vehicle compartment can be suppressed (paragraph 0008).  In such a structure one end of the circulation duct is positioned on a floor of the cabin of the vehicle (paragraph 0037).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the cooling and circulation structure so that the cooling air of the system of HIGASHINO is routed to the vehicle compartment as taught by YODA, such that the duct is placed on the floor, as YODA teaches the benefits of this connection being for the suppression of an increase in temperature an decrease in inner pressure inside the vehicle compartment (abstract).  In the present case the Examiner notes that both HIGASHINO and YODA teaches a battery and coolant system for use in an electric vehicle, and then YODA further teaches the benefits of connecting such coolant systems to the vehicle compartment.  Therefore these combination of elements are taken to have been predictable and beneficial at the time the invention was filed.  
Claim 7 is dependent upon claim 5.  HIGASHINO further teaches an air intake or gas exhaust that includes a covering member 60 (paragraph 0125).  The covering member 90 functions to open the air intake when the cooling air flow flows, and closes when the cooling air does not flow (paragraph 0125).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the covering member 90 of HIGASHINO to be placed on the end of the air channel, as this is a combination of known prior art elements in order to achieve predictable results.  In the present case HIGASHINO teaches placing the covering member at the intake or exhaust duct 60 (paragraph 0125), and therefore merely placing it in a location of the end of the exhaust duct that discharges above a floor would have been predictable and obvious at the time of the invention.  See also MPEP 2144.04(VI)C.  
With respect to claim 11.  HIGASHINO does not explicitly teach a power converter coupled to the battery.  
YODA further teaches a cooling structure for an electricity storage device that includes a secondary battery, a DC-DC converter, as well as exhaust paths (abstract). The DC-DC converter 20 is electrically connected to the battery (paragraph 0020).  There is then an exhaust path 35 for passing air to the DC-DC converter (paragraph 0020).
At the time the invention was filed one having ordinary skill in the art would have been motivated to combine the DC-DC converter of YODA with the battery and coolant system of HIGASHINO, as this is a combination of known prior art elements in order to achieve predictable results.  
HIGASHINO teaches the gas generated inside the cell reaches a certain pressure, the valve member releases the gas from the cells by opening the heat sealed part of the laminated films (paragraph 0102).  HIGASHINO then does not explicitly teach the fume ventilation restricting unit is disposed at a coupling site where the fume exhaust channel and the power converter cooling air channel are coupled.  However, this would be a mere rearrangement of parts and would have been obvious at the time the invention as filed.  See MPEP 2144.04(VI)C.  
With respect to claim 15.  The rejection of claim 11 in view of HIGASHINO, JANG, and YODA is repeated here.  

Claim(s) 6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIGASHINO (US 2011/0027632 A1) in view of JANG (US 2010/0112419 A1) and MATSUNO (US 5,937,664) as applied to claim 2 above, and further in view of YODA (US 2009/0257190 A1).
Claim 6 is dependent upon claim 2 which is rejected above under 35 U.S.C. 103 in view of HIGASHINO, JANG, and MATSUNO.  However, none of HIGASHINO, JANG, or MATSUNO explicitly teaches an end of the cooling channel discharges the cooling air above a floor of the vehicle.  
YODA teaches a cooling structure for an electrical storage device that includes a battery, an exhaust path, a circulation path, and is connected to the inside of a vehicle compartment (abstract).  Such a system allows for the suppression of an increase in temperature and decrease in inner pressure inside the vehicle compartment (abstract).  Having the cooling structure of the battery be parallel with the in compartment of the vehicle decrease in inner pressure inside the vehicle compartment can be suppressed (paragraph 0008).  In such a structure one end of the circulation duct is positioned on a floor of the cabin of the vehicle (paragraph 0037).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the cooling and circulation structure so that the cooling air of the system of HIGASHINO is routed to the vehicle compartment as taught by YODA, such that the duct is placed on the floor, as YODA teaches the benefits of this connection being for the suppression of an increase in temperature an decrease in inner pressure inside the vehicle compartment (abstract).  In the present case the Examiner notes that both HIGASHINO and YODA teaches a battery and coolant system for use in an electric vehicle, and then YODA further teaches the benefits of connecting such coolant systems to the vehicle compartment.  Therefore these combination of elements are taken to have been predictable and beneficial at the time the invention was filed.  
Claim 8 is dependent upon claim 6.  HIGASHINO further teaches an air intake or gas exhaust that includes a covering member 60 (paragraph 0125).  The covering member 90 functions to open the air intake when the cooling air flow flows, and closes when the cooling air does not flow (paragraph 0125).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the covering member 90 of HIGASHINO to be placed on the end of the air channel, as this is a combination of known prior art elements in order to achieve predictable results.  In the present case HIGASHINO teaches placing the covering member at the intake or exhaust duct 60 (paragraph 0125), and therefore merely placing it in a location of the end of the exhaust duct that discharges above a floor would have been predictable and obvious at the time of the invention.  See also MPEP 2144.04(VI)C.  
With respect to claim 12.  HIGASHINO does not explicitly teach a power converter coupled to the battery.  
YODA further teaches a cooling structure for an electricity storage device that includes a secondary battery, a DC-DC converter, as well as exhaust paths (abstract). The DC-DC converter 20 is electrically connected to the battery (paragraph 0020).  There is then an exhaust path 35 for passing air to the DC-DC converter (paragraph 0020).
At the time the invention was filed one having ordinary skill in the art would have been motivated to combine the DC-DC converter of YODA with the battery and coolant system of HIGASHINO, as this is a combination of known prior art elements in order to achieve predictable results.  
HIGASHINO teaches the gas generated inside the cell reaches a certain pressure, the valve member releases the gas from the cells by opening the heat sealed part of the laminated films (paragraph 0102).  HIGASHINO then does not explicitly teach the fume ventilation restricting unit is disposed at a coupling site where the fume exhaust channel and the power converter cooling air channel are coupled.  However, this would be a mere rearrangement of parts and would have been obvious at the time the invention as filed.  See MPEP 2144.04(VI)C.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIGASHINO (US 2011/0027632 A1) in view of JANG (US 2010/0112419 A1) and YODA (US 2009/0257190 A1) as applied to claim 11 above, and further in view of SHINMURA (US 2009/0260905 A1).
Claim 13 is dependent upon claim 11, which is rejected above under 35 U.S.C. 103 in view of HIGASHINO, JANG, and YODA.  However, none of HIGASHINO, JANG, and YODA does not explicitly teach a temperature sensor for detecting the temperature of the power converter.  
SHINMURA teaches a cooling apparatus that cools a battery and a DC/DC converter (abstract).  The DC/DC converter is then provd3ed with a thermistor for sensing the temperature of the converter (paragraph 0068).  The thermistor is connected to the ECU to transmit the temperature of the converter (paragraph 0069).  Based on the temperature, the cooling fan motor and converter cooling fan motor may be controlled (paragraph 0069).  
At the time the invention was filed, one having ordinary skill in the art would have been motivated to include the converter temperature as taught by SHINMURA for the system of HIGASHINO, JANG, and YODA, as SHINMURA teaches that such a temperature sensor is beneficial in order to better control the cooling fan associated with the battery and the DC/DC converter.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIGASHINO (US 2011/0027632 A1) in view of JANG (US 2010/0112419 A1), MATSUNO (US 5,937,664) and YODA (US 2009/0257190 A1) as applied to claim 12 above, and further in view of SHINMURA (US 2009/0260905 A1).
Claim 14 is dependent upon claim 12, which is rejected above under 35 U.S.C. 103 in view of HIGASHINO, JANG, MATSUNO and YODA.  However, none of HIGASHINO, JANG, MATSUNO and YODA does not explicitly teach a temperature sensor for detecting the temperature of the power converter.  
SHINMURA teaches a cooling apparatus that cools a battery and a DC/DC converter (abstract).  The DC/DC converter is then provd3ed with a thermistor for sensing the temperature of the converter (paragraph 0068).  The thermistor is connected to the ECU to transmit the temperature of the converter (paragraph 0069).  Based on the temperature, the cooling fan motor and converter cooling fan motor may be controlled (paragraph 0069).  
At the time the invention was filed, one having ordinary skill in the art would have been motivated to include the converter temperature as taught by SHINMURA for the system of HIGASHINO, JANG, and YODA, as SHINMURA teaches that such a temperature sensor is beneficial in order to better control the cooling fan associated with the battery and the DC/DC converter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722